Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 08/16/2022 has been entered. Claim 1 has been amended. Claim 10 has been canceled. Claims 1-9, 11, 13-17, and 20 remain pending in the application. The objection to the drawings is withdrawn. 

Claim Rejections - 35 USC § 112 
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-9, 11, 13-17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

According to amended claim 1, applicant claims “the ridges of the fingerprint reflect light, while parts of the fingerprint other than the ridges do not reflect light”.  In optics, when light hits an object, it is transmitted, absorbed, and/or reflected. Therefore, when a finger touches the cover substrate of the fingerprint sensor and the light strikes a ridge touching the cover substrate, part of the incident light is absorbed by the ridge while the rest of the light is reflected. When the light strikes the cover substrate where there is a part of the fingerprint pattern other than the ridges, e.g., a valley, the light passes through the cover substrate and strikes the valley. Part of the light is absorbed by the valley while the rest of the light is reflected. The claimed feature “the ridges of the fingerprint reflect light, while parts of the fingerprint other than the ridges do not reflect light” does not follow the law of light reflection. Furthermore, the specification ([0081] and [0091]-[0092]) and the drawing fail to discloses the fingerprint sensor has a corresponding structure and a working principle that is capable of performing the function or obtaining the result of  “the ridges of the fingerprint reflect light, while parts of the fingerprint other than the ridges do not reflect light”. Therefore, claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art, at the time the application was filed, had possession of the claimed invention. Claims 2-9, 11, 13-17, and 20 are rejected as being dependent upon rejected base claim.

5.	Claims 1-9, 11, 13-17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
According to amended claim 1, applicant claims “the ridges of the fingerprint reflect light, while parts of the fingerprint other than the ridges do not reflect light”.  In optics, when light hits an object, it is transmitted, absorbed, and/or reflected. Therefore, when a finger touches the cover substrate of the fingerprint sensor and the light strikes a ridge touching the cover substrate, part of the incident light is absorbed by the ridge while the rest of the light is reflected. When the light strikes the cover substrate where there is a part of the fingerprint pattern other than the ridges, e.g., a valley, the light passes through the cover substrate and strikes the valley. Part of the light is absorbed by the valley while the rest of the light is reflected. The claimed feature “the ridges of the fingerprint reflect light, while parts of the fingerprint other than the ridges do not reflect light” does not follow the law of light reflection. Furthermore, the specification ([0081] and [0091]-[0092]) and the drawing fail to discloses the fingerprint sensor has a corresponding structure and a working principle that is capable of performing the function or obtaining the result of  “the ridges of the fingerprint reflect light, while parts of the fingerprint other than the ridges do not reflect light”. Therefore,  claim 1 is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 2-9, 11, 13-17, and 20 are rejected as being dependent upon rejected base claim.

6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claim 1 is rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being incomplete for omitting essential elements or steps to perform the functions as claimed, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. Specifically, according to amended claim 1, applicant claims “the ridges of the fingerprint reflect light, while parts of the fingerprint other than the ridges do not reflect light”.  In optics, when light hits an object, it is transmitted, absorbed, and/or reflected. Therefore, when a finger touches the cover substrate of the fingerprint sensor and the light strikes a ridge touching the cover substrate, part of the incident light is absorbed by the ridge while the rest of the light is reflected. When the light strikes the cover substrate where there is a part of the fingerprint pattern other than the ridges, e.g., a valley, the light passes through the cover substrate and strikes the valley. Part of the light is absorbed by the valley while the rest of the light is reflected. The claimed feature “the ridges of the fingerprint reflect light, while parts of the fingerprint other than the ridges do not reflect light” does not follow the law of light reflection, and furthermore, essential structures or steps are omitted in claim 1, which would result in the claimed feature. Claims 2-9, 11, 13-17, and 20 are rejected as being dependent upon rejected base claim.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.

9.	Claims 1, 4-5, 7-11, 14-15, 17, and 20 are rejected under 35 U.S.C. 103 as unpatentable over Wang (CN105867696 A; using US 20180210571 A1 as a corresponding English translation) in view of Hsieh (US 20170213066 A1) and further in view of Reinhold (US 20190080139 A1).
	Regarding claim 1, Wang (e.g., Figs. 1-2 and 4) discloses a display substrate, comprising: 
a base substrate (substrate 002); 
a plurality of light emitters (light emitting elements 210) over the base substrate (substrate 002), configured to emit lights towards a pattern (fingerprint including ridges A and valleys B) to be detected; 
a plurality of light sensors (photo diodes 110) over the base substrate (substrate 002), configured to sense lights reflected by the pattern (fingerprint including ridges A and valleys B) to be detected; and
a top substrate (substrate 500) being provided over the plurality of light emitters (light emitting elements 210) and the plurality of light sensors (photo diodes 110);
wherein: 
each of at least one of the plurality of light emitters (light emitting elements 210) comprises a first electrode (cathode 213), a light-emitting layer (light-emitting layer 212), and a second electrode (anode 211), sequentially over the base substrate (substrate 002); 
each of at least one of the plurality of light sensors (photo diodes 110) comprises a third electrode (cathode 113), a photosensitive layer (photosensitive layer 112), and a fourth electrode (anode 111), sequentially over the base substrate (substrate 002); 
the first electrode and the third electrode are integral or the second electrode and the fourth electrode are integral (Figs. 1-2; cathode 213 and cathode 113 are integral; [0039]);
the first electrode and the third electrode are integrated as a common cathode (electrode 213 and electrode 113 are integrated as a common cathode).

Wang (e.g., Figs. 1-2 and 4) discloses an upper surface of the photosensitive layer (photosensitive layer 112) has a substantially equal distance (substantially equal distance) to a lower surface of the top substrate (substrate 500)  as an upper surface of the light-emitting layer (light-emitting layer 212). Wang does not disclose an upper surface of the photosensitive layer has a larger distance to a lower surface of the top substrate than an upper surface of the light-emitting layer. However, Hsieh (e.g., Figs. 1A-1C) discloses a display substrate, comprising: a plurality of light emitters (light emitting elements 130) and a plurality of light sensors (photo diodes 140), and a top substrate (top substrate 150) being provided over the plurality of light emitters (light emitting elements 130) and the plurality of light sensors (photo diodes 140); wherein an upper surface of the photosensitive layer (photosensitive layer SM of photo diodes 140) has a larger distance to a lower surface of the top substrate (top substrate 150) than an upper surface of the light-emitting layer (light emitting layer EL of light emitting elements 130). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Hsieh to the fingerprint sensor of Wang. The combination/motivation would be to provide alternative design choices to arrange the light emitting elements and the light sensor without changing the operation of the display device integrated with the optical fingerprint sensor (Applicant may also refer to Kim (US 20180060641 A1), e.g., Figs. 18-19 teach an arrangement, of which an upper surface of the photosensitive layer has a smaller distance to a lower surface of the top substrate than an upper surface of the light-emitting layer).

Wang does not discloses the light shielding member as claimed. In addition, Wang does not disclose ridges of the pattern reflects light while parts of the pattern other than the ridges do not reflect light as claimed. However, Reinhold (e.g., Figs. 9-10) discloses a fingerprint sensor similar to that disclosed by Wang, wherein a light shielding member (light shielding member 130) is arranged over the photosensitive laver (photosensitive laver 115) and configured to shield ambient light ([0041]-[0043]; blocking of ambient light) from interfering with light from the light- emitting layer reflected by ridges of the pattern toward the photosensitive layer to thereby generate electrical signals, while parts of the pattern other than the ridges do not reflect light emitted from any part of the light-emitting layer towards the photosensitive laver, thereby improving sensitivity of detecting the pattern ([0061]-[0062]; ridges 119 reflect light emitted from the light emitting layer to the photosensitive laver 115 to generate electrical signals, while valley 118 does not reflect light). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Reinhold to the fingerprint sensor of Wang in view of Hsieh. The combination/motivation would be to reduced an unwanted background light, increase a signal to noise, and improve a contrast between ridges and valleys for a fingerprint detection.

Regarding claim 4, Wang in view of Hsieh and further in view of Reinhold discloses the display substrate of claim 1, Reinhold (e.g., Figs. 9-10) discloses a display substrate further comprising a plurality of light-shielding members (light-shielding members 130 and 132), each arranged over, and configured to shield ambient lights from interfering with, each of the at least one of the plurality of light sensors ([0041]-[0043]; ambient light shielding) positionally corresponding thereto. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Reinhold to the fingerprint sensor of Wang in view of Hsieh for the same reason above.

Regarding claim 5, Wang in view of Hsieh and further in view of Reinhold discloses the display substrate of claim 4, Reinhold (e.g., Figs. 9-10) discloses wherein each of the plurality of light- shielding members (light-shielding member 130) is configured such that an orthographic projection thereof on an upper surface of the base substrate (base substrate 122) contains an orthographic projection of the each of the at least one of the plurality of light sensors (light sensors 120) positionally corresponding thereto on the upper surface of the base substrate (base substrate 122). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Reinhold to the fingerprint sensor of Wang in view of Hsieh for the same reason above.

Regarding claim 7, Wang in view of Hsieh and further in view of Reinhold discloses the display substrate of Claim 1, Wang (e.g., Figs. 1-2 and 4) discloses wherein each of the plurality of light-emitters comprises a light-emitting diode (e.g., Figs. 1-2; light emitting diodes 210 comprises a cathode 213, a light-emitting layer 212, and an anode 211).

Regarding claim 8, Wang in view of Hsieh and further in view of Reinhold discloses the display substrate of Claim 7, Wang (e.g., Figs. 1-2 and 4) discloses wherein the light-emitting diode is an organic light-emitting diode (OLED) or a microLED (e.g., Figs. 1-2; OLED display panel comprising organic light emitting diodes 210).

Regarding claim 9, Wang in view of Hsieh and further in view of Reinhold discloses the display substrate of Claim 1, Wang (e.g., Figs. 1-2 and 4) discloses wherein: the first electrode is a first cathode (cathode 213); the second electrode is a first anode (anode 211); the third electrode is a second cathode (cathode 113); and the fourth electrode is a second anode (anode 111).

Regarding claim 11, Wang in view of Hsieh and further in view of Reinhold discloses the display substrate of claim 9, Wang does not disclose wherein at least one of the first anode and the second anode comprises ITO. However, Hsieh (e.g., Figs. 1A-1C) discloses wherein at least one of the first anode and the second anode comprises ITO ([0020]-[0021]; anodes of light emitting elements 130 and photo diode 140 comprise ITO). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Hsieh to the fingerprint sensor of Wang. The combination/motivation would be to provide a display device integrated with an optical fingerprint sensor.

Regarding claim 14, Wang in view of Hsieh and further in view of Reinhold discloses the display substrate of Claim 9, Wang (e.g., Figs. 1-2 and 4) discloses wherein the first anode (anode 211) and the second anode (anode 111) are at a substantially same layer.

Regarding claim 15, Wang in view of Hsieh and further in view of Reinhold discloses the display substrate of Claim 1, Wang (e.g., Figs. 1-2 and 4) discloses the display substrate further comprising: a plurality of first thin-film transistors (TFT 220), each electrically coupled with, and configured to control emission of lights from, each of the plurality of light emitters (light emitting elements 210) corresponding thereto; and a plurality of second thin-film transistors (TFT 120), each electrically coupled with, and configured to control output of electrical signals from, each of the plurality of light sensors (photo diodes 110) corresponding thereto.

Regarding claim 17, Wang in view of Hsieh and further in view of Reinhold discloses a method for identifying a pattern using a display substrate according to Claim 1, Wang (e.g., Figs. 1-2 and 4) discloses the method comprising: the plurality of light sensors (photo diodes 110) receiving optical signals from lights emitted from the plurality of light-emitters (light emitting elements 210) and reflected by the pattern (fingerprint including ridges A and valleys B), and converting the optical signals into electrical signals (photo diodes 110 converting the optical signals into electrical signals).

Regarding claim 20, Wang in view of Hsieh and further in view of Reinhold discloses a display panel (e.g., Wang’s Figs. 1-2 and 4), comprising a display substrate according to Claim 1.

10.	Claim 2-3 are rejected under 35 U.S.C. 103 as unpatentable over Wang (CN105867696 A; using US 20180210571 A1 as a corresponding English translation) in view of Hsieh (US 20170213066 A1) and Reinhold (US 20190080139 A1) and further in view of Chang (US 20170078513 A1).
Regarding claim 2, Wang in view of Hsieh and further in view of Reinhold discloses the display substrate of Claim 1, but does not disclose wherein the photosensitive layer comprises at least one III-V compound. However, Chang (e.g., Figs. 1-10) discloses a display device including light sensors (e.g., Figs. 3 and 6-8; sensing elements 120 each including a photo diode PD) used for fingerprint detection, wherein, the light sensor (photo diodes PD) comprises a cathode, a photosensitive layer (photosensitive layer 124), and an anode. Chang (e.g., Figs. 1-10) further discloses wherein the photosensitive layer comprises at least one III-V compound. ([0058]; e.g., photosensitive layer 124 comprises III-V compound). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chang to the fingerprint sensor of Wang in view of Hsieh and Reinhold. The combination/motivation would be to provide alternative choices of photodiodes in accordance with light emitted from light emitters used for fingerprint detection.

Regarding claim 3, Wang in view of Hsieh and Reinhold and further in view of Chang discloses the display substrate of Claim 1, Chang (e.g., Figs. 1-10) discloses wherein the at least one III-V compound comprises copper indium gallium selenide (CIGS) ([0058]; e.g., CuInGaSe or CIGS). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chang to the fingerprint sensor of Wang in view of Hsieh and Reinhold for the same reason above.

11.	Claim 6 is rejected under 35 U.S.C. 103 as unpatentable over Wang (CN105867696 A; using US 20180210571 A1 as a corresponding English translation) in view of Hsieh (US 20170213066 A1) and Reinhold (US 20190080139 A1) and further in view of Chung (US 20150337449 A1).
Regarding claim 6, Wang in view of Hsieh and further in view of Reinhold discloses the display substrate of claim 4, Reinhold (e.g., Figs. 9-10) discloses wherein each of the plurality of light-shielding members comprises a light-shielding layer (e.g., light-shielding layer 130), but does not disclose wherein the light-shielding layer comprises a metal layer having a thickness of at least 1000 A. However, Chung (e.g., Figs. 15) discloses wherein the light-shielding layer comprises a metal layer having a thickness of at least 1000 A ([0094]; light shielding layer 31’). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chung to the fingerprint sensor of Wang in view of Hsieh and Reinhold. The combination/motivation would be to provide a metallic light shielding layer with a high reflectivity to reduce a thickness of a fingerprint sensor.

12.	Claim 13 is rejected under 35 U.S.C. 103 as unpatentable over Wang (CN105867696 A; using US 20180210571 A1 as a corresponding English translation) in view of Hsieh (US 20170213066 A1) and Reinhold (US 20190080139 A1) and further in view of Nishida (US 20120286328 A1).
Regarding claim 13, Wang in view of Hsieh and further in view of Reinhold discloses the display substrate of claim 1, but does not disclose wherein a thickness of the photosensitive layer is smaller than 1 um. However, Nishida (e.g., Figs. 1-3 and 10-13) discloses a photodiode comprising a photosensitive layer (photosensitive layer 2), wherein a thickness of the photosensitive layer is smaller than 1 um ([0042]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Nishida to the photo sensor of Wang in view of Hsieh and Reinhold. The combination/motivation would be to increase response speed of photo detection.

13.	Claim 16 is rejected under 35 U.S.C. 103 as unpatentable over Wang (CN105867696 A; using US 20180210571 A1 as a corresponding English translation) in view of Hsieh (US 20170213066 A1) and Reinhold (US 20190080139 A1) and further in view of Abe (US 20200243620 A1).
Regarding claim 16, Wang in view of Hsieh and further in view of Reinhold discloses the display substrate of claim 15, but does not disclose wherein a gate electrode of each of the plurality of first thin-film transistors and a gate electrode of each of the plurality of second thin-film transistors are electrically coupled to a same node. However, Abe (e.g., Figs. 11-14, 16, and 17) discloses a display device comprising: a plurality of first thin-film transistors (e.g., Figs. 14, 16, and 17; TFT TR1), each electrically coupled with, and configured to control emission of lights from, each of the plurality of light emitters (e.g., Figs. 14, 16, and 17; light emitting elements ID) corresponding thereto; and a plurality of second thin-film transistors (e.g., Figs. 14, 16, and 17; TFT TR3), each electrically coupled with, and configured to control output of electrical signals from, each of the plurality of light sensors (e.g., Figs. 14, 16, and 17; light sensors LS) corresponding thereto. Abe (e.g., Figs. 11-14, 16, and 17) further discloses wherein a gate electrode of each of the plurality of first thin-film transistors (e.g., Figs. 14, 16, and 17; TFT TR1) and a gate electrode of each of the plurality of second thin-film transistors (e.g., Figs. 14, 16, and 17; TFT TR3) are electrically coupled to a same node (node SCn). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Abe to modify the fingerprint sensors of the display device of Wang in view of Hsieh and Reinhold. The combination/motivation would be to provide an alternative design choice to integrate an infrared fingerprint sensor with a display device to reduce an interference between the fingerprint sensing and the image display.

Response to Arguments
14.	Applicant’s arguments have been considered. In view of amendments, the references of Reinhold (US 20190080139 A1) has been used for new ground rejection. 

15.	Regarding claim 1, applicant has amended claim 1 and changed the limitation “valleys of the pattern do not reflect light” to “parts of the pattern other than the ridges do not reflect light”. In optics, when light hits an object, it is transmitted, absorbed, and/or reflected. Therefore, when a finger touches the cover substrate of the fingerprint sensor and the light strikes a ridge touching the cover substrate, part of the incident light is absorbed by the ridge while the rest of the light is reflected. When the light strikes the cover substrate where there is a part of the fingerprint pattern other than the ridges, e.g., a valley, the light passes through the cover substrate and strikes the valley. Part of the light is absorbed by the valley while the rest of the light is reflected. The claimed feature “the ridges of the fingerprint reflect light, while parts of the fingerprint other than the ridges do not reflect light” does not follow the law of light reflection. Furthermore, the specification ([0081] and [0091]-[0092]) and the drawing fail to discloses the fingerprint sensor has a corresponding structure and a working principle that is capable of performing the function or obtaining the result of  “the ridges of the fingerprint reflect light, while parts of the fingerprint other than the ridges do not reflect light”. Therefore,  claim 1 is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In addition, claim 1 is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For the reasons above, the rejections of claim 1 under 35 U.S.C. 112(a) (pre-AIA  35 U.S.C. 112, first paragraph) and 35 U.S.C. 112(b) (pre-AIA  35 U. S. C. 112, second paragraph) are maintained. 

Regarding claim 1, applicant has added a new limitation “the first electrode and the third electrode are integrated as a common cathode”. However, Wang (Figs. 1-2 and 4) teaches the electrode 213 and the electrode 113 are integrated as a common cathode.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691